              UNITED STATES DISTRICT COURT FOR THE
               SOUTHERN DISTRICT OF WEST VIRGINIA
                           CHARLESTON

UNITED STATES OF AMERICA


v.                                         CRIMINAL NO. 2:20-cr-00054


NEDELTCHO VLADIMIROV


            UNITED STATES PROPOSED JURY INSTRUCTIONS

     Comes now comes the United States of America, by Andrew J.

Tessman and Erik S. Goes, Assistant United States Attorneys for

the Southern District of West Virginia, and submits the following

proposed jury instructions.

                             Respectfully Submitted,

                             LISA G. JOHNSTON
                             Acting United States Attorney

                       By:   /s/ Andrew J. Tessman
                             ANDREW J. TESSMAN
                             Assistant United States Attorney
                             WV State Bar No. 13734
                             300 Virginia Street, East, Room 4000
                             Charleston, WV 25301
                             Telephone: 304-345-2200
                             Fax: 304-347-5104
                             E-mail: andrew.tessman@usdoj.gov

                             /s/ Erik S. Goes                  _
                             ERIK S. GOES
                             Assistant United States Attorney
                             WV Bar No. 6893
                             300 Virginia Street, East, Room 4000
                             Charleston, WV 25301
                             Telephone: 304-345-2200
                             Fax: 304-347-5104
                             E-mail: erik.goes@usdoj.gov
              UNITED STATES PROPOSED INSTRUCTION NO. __

                      NATURE OF OFFENSE CHARGED
               COUNT ONE: MONEY LAUNDERING CONSPIRACY
                        (18 U.S.C. § 1956(h))

      Count One of the Superseding Indictment charges a violation

of 18 U.S.C. § 1956(h). That is, beginning no later than in

or   around   December   2016,   up   to   and   including   in   or   around

February 10, 2020, in or near the Southern District of West

Virginia and elsewhere, defendant NEDELTCHO VLADIMIROV, along with

other persons known and unknown to the Grand Jury, did knowingly

conspire with each other to commit offenses in violation of 18

U.S.C. § 1956(a)(1)(A)(i), that is knowingly to conduct and attempt

to conduct financial transactions affecting interstate commerce,

which transactions involved the proceeds of specified unlawful

activities, with the intent to promote the carrying on of the

specified unlawful activity, while knowing the property involved

in the financial transactions represented the proceeds of some

form of unlawful activity.

      The specified unlawful activities included the crimes of mail

fraud (18 U.S.C. § 1341), wire fraud (18 U.S.C. § 1343), and

interstate transportation of stolen property (18 U.S.C. § 2314),

in connection with the scheme set forth in this Superseding

Indictment.

      VLADIMIROV, along with the co-conspirators in the above-

described scheme, intended to promote the carrying on of the
                                      2
specified   unlawful   activities   by   using   the   proceeds   of   the

fraudulent scheme to conduct additional financial transactions

involving additional stolen items in the fraud scheme.

     In violation of Title 18, United States Code, Section 1956(h).




                                    3
             UNITED STATES PROPOSED INSTRUCTION NO. __

                   COUNT ONE: STATUTE INVOLVED
       MONEY LAUNDERING CONSPIRACY - (18 U.S.C § 1956(h))

     Title 18, United States Code, Section 1956(h) provides in

pertinent part that:

     Any person who conspires to commit any offense defined
     in . . . section 1956 and 1957 shall be subject to the
     same penalties as those prescribed for the offense the
     commission of which was the object of the conspiracy.


     Title   18,   United   States   Code,   Section   1956(a)(1)(A)(i)

provides in pertinent part that:

     (a)(1) Whoever, knowing that the property involved in a
     financial transaction represents the proceeds of
     some form of unlawful activity, conducts or attempts to
     conduct such a financial transaction which in fact
     involves the proceeds of specified unlawful activity--

     (A)(i) with the intent to promote the carrying on of
     specified unlawful activity . . .

[shall be guilty of a crime against the United States.]


18 U.S.C. § 1956(h); 18 U.S.C. § 1956(a)(1)(A).




                                     4
               UNITED STATES PROPOSED INSTRUCTION NO. __

        COUNT ONE: ELEMENTS OF MONEY LAUNDERING CONSIRACY
                       (18 U.S.C § 1956(h))

     Section 1956(h) of Title 18, United States Code, makes it a

crime for any person to conspire to engage in monetary transactions

involving   the    proceeds   of   specified   unlawful   activity   that

violates Title 18, United States Code, Section 1956(a)(1)(A)(i).

     For you to find the defendant guilty, the United States must

prove each of the following elements beyond a reasonable doubt:

     FIRST:       That two or more persons conspired to conduct
                  or attempt to conduct a financial transaction
                  having at least a minimal effect on interstate
                  commerce or involving the use of a financial
                  institution which is engaged in, or the
                  activities of which have at least a minimal
                  effect on, interstate or foreign commerce;

     SECOND:      That the property that was the subject of the
                  monetary transaction involved the proceeds of
                  specified unlawful activity;

     THIRD:       That at some time during the existence or
                  life   of  the   conspiracy,   agreement,   or
                  understanding, the defendant knew the property
                  involved represented the proceeds of some form
                  of unlawful activity;

     FOURTH:      That the defendant engaged in the financial
                  transaction with the intent to promote the
                  carrying on of specified unlawful activity;
                  and

     FIFTH:       That the defendant knowingly and voluntarily
                  joined the conspiracy.



                                     5
     The   specified   unlawful   activity   referenced   in   the   money

laundering conspiracy in Count One of the Superseding Indictment

included mail fraud, in violation of 18 U.S.C. § 1341, wire fraud,

in violation of 18 U.S.C. § 1343, and interstate transportation of

stolen property, in violation of 18 U.S.C. § 2314.

     Later in these instructions, I will provide you with the

elements of mail fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C.

§ 1343). Additionally after Counts Two through Four, I will define

what constitutes a conspiracy.



United States v. Green, 599 F.3d 360, 374 (4th Cir. 2010)
(§ 1956(h) requires proof of an agreement to commit money
laundering, that defendant knew that at least some of the money
was criminally derived, and he intended to join the conspiracy);
United States v. Molina-Sanchez, 630 F. App’x. 173 (4th Cir. 2015);
United States v. Alerre, 430 F.3d 681, 693–94 (4th Cir. 2005)
(government must prove that there was a conspiracy to commit money
laundering and during the life of the conspiracy, each defendant
knew the purpose of the conspiracy and deliberately joined it;
this means defendants must know that the property to be laundered
was derived from illegal activity); United States v. Singh, 518
F.3d 236, 248 (4th Cir. 2008) (following Alerre; to prove a §
1956(h) conspiracy, government must establish (1) an agreement to
commit money laundering existed between one or more persons; (2)
defendant knew that the money laundering proceeds had been derived
from an illegal activity; and (3) defendant knowingly and
voluntarily became part of the conspiracy); United States v. Olla,
754 F. App’x. 168 (4th Cir. 2018) (same); United States v. Green,
599 F.3d 360, 374 (4th Cir. 2010) (§ 1956(h) does not require proof
of an over act, but such proof may be useful in showing that the
conspiracy continued into the period covered by the statute of
limitations, that a given defendant knowingly joined the
conspiracy, and to establish venue); United States v. Rojas-Diaz,
643 F. App’x. 279 (4th Cir. 2016); United States v. Green, 599
F.3d 360, 373–74 (4th Cir. 2010) (proof that defendant participated
                                   6
in a substantive money laundering transaction is not required to
prove his agreement to join a money laundering conspiracy); United
States v. Tucker, 376 F.3d 236, 238 (4th Cir. 2004) (“proof of a
conspiracy does not require proof that the object of the conspiracy
was achieved or could have been achieved, only that the parties
agreed to achieve it”); United States v. Alerre, 430 F.3d 681, 695
(4th Cir. 2005) (if defendants are charged only with a conspiracy
to commit promotion money laundering, it is not necessary to
prove   that   they   completed    a  substantive    violation   of
§ 1956(a)(1)(A)(i)); United States v. Green, 599 F.3d 360, 372
(4th Cir. 2010) (18 U.S.C. § 1956(h) does not require an overt act
to be either alleged or proven) (citing Whitfield v. United States,
543 U.S. 209, 219 (2005)).




                                7
             UNITED STATES PROPOSED INSTRUCTION NO. __

             MONEY LAUNDERING CONSPIRACY - DEFINITIONS
                        (18 U.S.C § 1956(h))

     The term “financial transaction” means (A) a transaction

which in any way or degree affects interstate or foreign commerce

(i) involving the movement of funds by wire or other means or (ii)

involving one or more monetary instruments, or (B) a transaction

involving the use of a financial institution which is engaged in,

or the activities of which affect, interstate or foreign commerce

in any way or degree.    18 U.S.C. § 1956(c)(4).

     The   term   “transaction”   includes   a   purchase,   sale,   loan,

pledge, gift, transfer, delivery, or other disposition, and with

respect to a financial institution includes a deposit, withdrawal,

transfer between accounts, exchange of currency, loan, extension

of credit, purchase or sale of any stock, bond, certificate of

deposit, or other monetary instrument, use of a safe deposit box,

or any other payment, transfer, or delivery by, through, or to a

financial institution, by whatever means effected.             18 U.S.C.

§ 1956(c)(3).

     The term “financial institution” means, among other things,

an insured bank, a commercial bank or trust company, or a private

banker. 31 U.S.C. § 5312(a)(2).




                                   8
     The term “monetary instruments” means (i) coin or currency of

the United States or of any other country, travelers’ checks,

personal checks, bank checks, and money orders . . . . 18 U.S.C.

§ 1956(c)(5).

     The   term   “proceeds”   means   any   property   derived   from   or

obtained or retained, directly or indirectly, through some form of

unlawful activity, including the gross receipts of such activity.

18 U.S.C. § 1956(c)(9).

     The term “specified unlawful activity” includes:         any act or

activity constituting an offense under 18 U.S.C. § 1341 relating

to mail fraud and 18 U.S.C. § 1343 relating to wire fraud.




3 L. Sand, et al., Modern Federal Jury Instructions-Criminal,
§ 50A-27(2020) (modified); 18 U.S.C. §§ 1957(f) and 1956(c); United
States v. Paramo, 998 F.2d 1212, 1222 (3d Cir. 1993), cert. denied,
510 U.S. 1121 (1994); United States v. Lombardi, 5 F.3d 568 (1st
Cir. 1993); United States v. Haun, 90 F.3d 1096 (6th Cir. 1996),
cert. denied, 117 S. Ct. 691 (1997).

                                   9
                  UNITED STATES PROPOSED INSTRUCTION NO. __

                VENUE - CONSPIRACY TO COMMIT MONEY LAUNDERING

        Venue     for    Count    One,    the      conspiracy     to    commit    money

laundering, is proper in any district where venue would be proper

for the completed object of the conspiracy, that is: (1) in any

judicial district where the financial or monetary transaction is

conducted; or (2) in any judicial district where venue is proper

for the underlying specified unlawful activity, if the defendant

participated in the transfer of the proceeds of the unlawful

conduct from that district to the district where the financial or

monetary transaction is conducted. Venue for Count One is also

proper in any judicial district where an act in furtherance of the

conspiracy took place. To convict defendant under consideration of

Count     One,     you    must     find     that     venue   for       Count    One   is

proper     within        the     Southern        District    of    West        Virginia.

     The United States is not required to show that all of the

members of a conspiracy committed an act within the district of

prosecution. So long as one conspirator committed an act within

the district, venue is established as to all members of the

conspiracy. The act(s) need not be substantial and could be as

simple as telephone calls or other electronic transmission to or

from the district.



                                            10
      Unlike all other elements that I have described, this is just

a fact that the United States only has to prove by a preponderance

of   the   evidence.   This   means   the   United   States   only   has   to

convince you that it is more likely than not that part of the

conspiracy took place here.

      Remember that all other elements I have described must be

proved beyond a reasonable doubt.




18 U.S.C. § 1956(i); Whitfield v. United States, 543 U.S. 209, 218
(2005); United States v. Bowens, 224 F.3d 302, 311 n.4 (4th Cir.
2000); United States v. Al-Talib, 55 F.3d 923, 928-29 (4th Cir.
1995).



                                      11
                    UNITED STATES PROPOSED INSTRUCTION NO. __

                           NATURE OF OFFENSE CHARGED
                   COUNTS TWO THROUGH FOUR: MONEY LAUNDERING
                             (18 U.S.C. § 1957(a))

         Counts Two through Four of the Superseding Indictment charge

that on or about the date listed below for each Count, in Cross

Lanes, Kanawha County, West Virginia, within the Southern District

of       West    Virginia,    and   elsewhere,    the    defendant,      NEDELTCHO

VLADIMIROV, did knowingly engage and attempt to engage in the

following monetary transactions by, through, or to a financial

institution,         affecting      interstate   or     foreign   commerce,      in

criminally derived property of a value greater than $10,000, that

is,      the     deposit,   withdrawal,   transfer,     and   exchange    of   U.S.

currency, such property having been derived from a specified

unlawful activity, that is, mail fraud (18 U.S.C. § 1341), wire

fraud (18 U.S.C. § 1343), and interstate transportation of stolen

property (18 U.S.C. § 2314):


                Approx.
Count                                          Transaction
                  Date
                        Transferred $155,000 from his savings account
                        xxx4623 at City National Bank in Cross Lanes,
                July 8,
     2                  West Virginia, to his checking account xxx8889
                  2019
                        at City National Bank in Cross Lanes, West
                        Virginia
                        Deposited personal check #1045 for $155,000 from
                        checking account xxx8889 at City National Bank
                July 8,
     3                  in Cross Lanes, West Virginia, into his account
                  2019
                        xxx8197 at JPMorgan Chase Bank in Cross Lanes,
                        West Virginia

                                          12
           Approx.
Count                                   Transaction
             Date
                     Transferred $153,000 from his JPMorgan Chase Bank
            July
                     account xxx8197 in Cross Lanes, West Virginia to
  4          23,
                     a bank outside of the United States, that is,
            2019
                     Bulgaria

      All in violation of Title 18, United States Code, Section

1957(a).




                                   13
              UNITED STATES PROPOSED INSTRUCTION NO. __

               COUNTS TWO THROUGH FOUR: STATUTE INVOLVED
                MONEY LAUNDERING - (18 U.S.C. § 1957(a))

     Title    18,   United   States   Code,   Section   1957   provides   in

pertinent part that:

          (a) Whoever . . . knowingly engages or attempts to
     engage in a monetary transaction in criminally derived
     property that is of a value greater than $10,000 and is
     derived from specified unlawful activity . . .
[shall be guilty of a crime against the United States.]


             (f) As used in this section –

                 (1) the term “monetary transaction” means the
                 deposit, withdrawal, transfer, or exchange in
                 or affecting interstate or foreign commerce,
                 of funds or a monetary instrument . . . by,
                 through, or to a financial institution . . . .




18 U.S.C. § 1957(a) and (f).




                                      14
            UNITED STATES PROPOSED INSTRUCTION NO. __

      COUNTS TWO THROUGH FOUR: ELEMENTS OF MONEY LAUNDERING
                      (18 U.S.C. § 1957(a))

     In order to prove defendant guilty of money laundering, as

charged in Counts Two through Four of the Superseding Indictment,

the United States must establish beyond a reasonable doubt each of

the following elements:

      FIRST:    The defendant engaged or attempted to engage
                in a monetary transaction in or affecting
                interstate or foreign commerce;

      SECOND:   The monetary transaction involved criminally
                derived property of a value greater than
                $10,000;

      THIRD:    The property was       derived    from    specified
                unlawful activity;

      FOURTH:   The defendant acted with knowledge that the
                transaction involved proceeds of a criminal
                offense; and

      FIFTH:    The transaction    took   place   in     the   United
                States.




3 L. Sand, et al., Modern Federal Jury Instructions-Criminal,
§ 50A-26 (2020); United States v. Bivens, 104 F. App’x 892 (4th
Cir. 2008); United States v. Smith, 44 F.3d 1259 (4th Cir. 1995);
United States v. Hatcher, 132 F. App’x 468 (4th Cir. 2005); United
States v. Savage, 390 F.3d 823, 831–32 (4th Cir. 2004) (instructing
jury that the monetary transaction in a § 1957 prosecution may
take the form of a deposit, withdrawal, or transfer was proper and
not a constructive amendment to an indictment that alleged only
that defendant deposited the money), cert. granted & judgment vac’d
on other grounds, 545 U.S. 1102 (Mem) (2005).

                                  15
             UNITED STATES PROPOSED INSTRUCTION NO. __

                  ENGAGING IN A MONETARY TRANSACTION
                           (18 U.S.C § 1957)

     The   term    “monetary     transaction”       means   the     deposit,

withdrawal, transfer, or exchange, in or affecting                or foreign

commerce, of funds or a monetary instrument by, through, or to a

financial institution, including any transaction involving the use

of a financial institution which is engaged in, or the activities

of which affect, interstate or foreign commerce in any way or

degree.

     The term “interstate or foreign commerce” means commerce

between any combination of states, territories or possessions of

the United States, or between the United States and a foreign

country.

     You   must   find   that   the   transaction    affected     interstate

commerce in some way, however minimal. This effect on interstate

commerce can be established in several ways. First, any monetary

transaction with a financial institution insured by the FDIC

affects interstate commerce, so if you find that City National

Bank or JPMorgan Chase Bank was insured by the FDIC that is enough

to establish that the transaction affected interstate commerce.

Second, if you find that the source of the funds used in the

transaction affected interstate commerce, that is sufficient as

                                      16
well. Third, if you find that the transaction itself involved an

interstate transfer of funds, that would also be sufficient.




18 U.S.C. § 1957(f)(1); 3 L. Sand, et al., Modern Federal Jury
Instructions-Criminal, § 50A-27 (2020).



                               17
             UNITED STATES PROPOSED INSTRUCTION NO. __

              “CRIMINALLY DERIVED PROPERTY” - DEFINED
                         (18 U.S.C § 1957)

     The term “criminally derived property” means any property

constituting, or derived from, proceeds obtained from a criminal

offense. As I have previously stated, the term “proceeds” means

any property derived from or obtained or retained, directly or

indirectly, through some form of unlawful activity, including the

gross receipts of such activity.

     The United States is not required to prove that all of the

property   involved   in   the   transaction   was   criminally   derived

property. However, the United States must prove that more than

$10,000 of the property involved was criminally derived property.




18 U.S.C. § 1957(f)(2); 18 U.S.C. § 1956(c)(9); 3 L. Sand, et
al., Modern Federal Jury Instructions-Criminal, § 50A-28
(2020).


                                    18
             UNITED STATES PROPOSED INSTRUCTION NO. __

                       VENUE - MONEY LAUNDERING

     Venue for Counts Two through Four, money laundering, is

proper: (1) in any judicial district where the financial or

monetary transaction is conducted; or (2) in any judicial

district where venue is proper for the underlying specified

unlawful   activity,   if   the   defendant   participated   in   the

transfer of the proceeds of the unlawful conduct from that

district to the district where the financial or monetary

transaction is conducted.

     To convict defendant of Counts Two through Four, you must

find that venue for each of these counts is proper within the

Southern District of West Virginia.




                                   19
                UNITED STATES PROPOSED INSTRUCTION NO. __


                                COMINGLING

     The United States need not prove that all of the money

involved   in    the   transaction   constituted   the   proceeds   of   the

criminal activity; it is sufficient if the United States proves

that at least part of the money represented such proceeds.




See United States v. Wilkinson, 137 F.3d 214, 222 (4th Cir. 1998)
(en banc) (“[W]hen the funds used in a particular transaction
originated from a single source of commingled, legally-and
illegally-acquired funds, it may be presumed that the transacted
funds, at least up to the full amount originally derived from
crime, were the proceeds of the criminal activity.”); United States
v. Silver, 864 F.3d 102 (2d Cir. 2017) (government is not required
to trace criminal funds that are commingled with legitimate funds
to prove a violation of 18 U.S.C. § 1957); United States v. Moore,
27 F.3d 969, 976–77 (4th Cir. 1994) (because money is fungible, it
may be presumed in § 1957 cases that transacted funds, up to the
amount of criminal proceeds in an account, constitute such
proceeds).



                                     20
              UNITED STATES PROPOSED INSTRUCTION NO. ___

                     NATURE OF THE OFFENSE CHARGED
              COUNT FIVE: CONSPIRACY TO COMMIT MAIL FRAUD
                  AND WIRE FRAUD – (18 U.S.C. § 1349)

     Count     Five    of   the    Superseding       Indictment     charges   that

beginning no later than in or around December 2016, up to and

including in or around February 10, 2020, in the Southern District

of West Virginia and elsewhere, defendant NEDELTCHO VLADIMIROV,

and others known and unknown to the Grand Jury, willfully and

knowingly, did combine, conspire, confederate, and agree together

and with each other to commit mail fraud, in violation of 18 U.S.C.

§ 1341, and wire fraud, in violation of 18 U.S.C. § 1343, that is:

     a.      knowingly having devised and intended to devise the

             above-described scheme and artifice to defraud and for

             obtaining money and property by means of false and

             fraudulent     pretenses,     representations,         and   promises,

             knowingly would and did and attempt to transmit and cause

             to be transmitted by means of wire, radio, and television

             communication        in   interstate      and    foreign     commerce,

             writings, signs, signals, pictures, and sounds for the

             purpose   of   executing         such   scheme   and   artifice,    in

             violation of 18 U.S.C. § 1343.

     b.      knowingly having devised and intending to devise the

             above-described scheme and artifice to defraud and for
                                         21
     obtaining money and property by means of false and

     fraudulent   pretenses,   representations,   and   promises,

     knowingly would and did cause and attempt to cause stolen

     items to be delivered by mail and private and commercial

     interstate carriers for the purpose of executing such

     scheme and artifice, in violation of 18 U.S.C. § 1341.

In violation of Title 18, United States Code, Section 1349.




                           22
           UNITED STATES PROPOSED INSTRUCTION NO. ___

       COUNT FIVE: STATUTE INVOLVED - CONSPIRACY TO COMMIT
          MAIL FRAUD AND WIRE FRAUD – (18 U.S.C. § 1349)

     Title 18, United States Code, Section 1349 provides in

pertinent part:

          Any person who . . . conspires to commit any
          offense under this chapter [including a
          violation of 18 U.S.C. § 1341 and 18 U.S.C.
          § 1343] . . .

[shall be guilty of an offense against the United States].



     The mail fraud statute, Title 18, United States Code, Section

1341, provides in pertinent part that:

     Whoever, having devised or intending to devise any
     scheme or artifice to defraud, or for obtaining money
     or property by means of false or fraudulent pretenses,
     representations, or promises, . . . and for the purpose
     of executing such scheme or artifice or attempting
     so to do, places in any post office or authorized
     depository or mail matter, any matter or thing whatever
     to be sent or delivered by the Postal Service, or
     deposits or causes to be deposited any matter or thing
     whatever to be sent or delivered by any private or
     commercial interstate carrier, or takes or receives
     therefrom, any such matter or thing, or knowingly causes
     to be delivered by mail or such carrier according to the
     direction thereon, or at the place at which it is
     directed to be delivered by the person to whom it is
     addressed, any such matter or thing . . .

[shall be guilty of an offense against the United States].


     The wire fraud statute, Title 18, United States Code, Section

1343, provides in pertinent part that:


                               23
     Whoever, having devised or intending to devise any
     scheme or artifice to defraud, or for obtaining money or
     property by means of false or fraudulent pretenses,
     representations, or promises, transmits or causes to be
     transmitted by means of wire, radio, or television
     communication in interstate or foreign commerce, any
     writings, signs, signals, pictures, or sounds for the
     purpose of executing such scheme or artifice . . .

[shall be guilty of an offense against the United States].




18 U.S.C. § 1349, 18 U.S.C. § 1341, 18 U.S.C. § 1343.

                               24
               UNITED STATES PROPOSED INSTRUCTION NO. ___

           COUNT FIVE: ELEMENTS OF CONSPIRACY TO COMMIT
          MAIL FRAUD AND WIRE FRAUD – (18 U.S.C. § 1349)

      For you to find the defendant guilty of this crime, you must

be   convinced   that   the   United   States   has   proved   each   of   the

following elements beyond a reasonable doubt:

      FIRST:      That two or more persons, in some way or
                  manner, positively or tacitly, came to a
                  mutual understanding to try to accomplish a
                  common and unlawful plan, that is, to commit
                  mail fraud or wire fraud, as charged in Count
                  Five of the Superseding Indictment; and

      SECOND:     That the defendant willfully became a member
                  of such conspiracy.




18 U.S.C. § 1349; United States v. Burfoot, 899 F.3d 326, 335
(4th Cir. 2018).

                                       25
               UNITED STATES PROPOSED INSTRUCTION NO. ___

                           “CONSPIRACY” - DEFINED

        The definition of conspiracy applies to Count One and Count

Five as charged by the United States.

        A conspiracy is a kind of "partnership" so that under the law

each member is an agent or partner of every other member, and each

member is bound by or responsible for the acts and statements of

every     other   member   made    in    furtherance   of   their   unlawful

conspiracy.

        For the conspiracies charged in the Count One and Count Five

of the Superseding Indictment, the evidence need not show that the

members entered into any express or formal agreement, or that they

directly, by words spoken or in writing, stated between themselves

what their object or purpose was to be, or the details thereof, or

the means by which the object or purpose was to be accomplished.

        Similarly, the evidence need not establish that all of the

means or methods set forth in the Superseding Indictment were in

fact agreed upon to carry out the alleged conspiracy, or that all

of the means or methods which were agreed upon were actually used

or put into operation.       Neither must it be proved that all of the

persons charged to have been members of the conspiracy were such,

nor     that   the   alleged      conspirators   actually    succeeded    in

accomplishing their unlawful objectives.


                                        26
      The essence of the crime of conspiracy is an agreement to

commit a criminal act. But there does not have to be evidence that

the agreement was specific or explicit. By its very nature, a

conspiracy is clandestine and covert, thereby frequently resulting

in little direct evidence of such an agreement. Therefore, the

United States may prove a conspiracy by circumstantial evidence.

Circumstantial evidence tending to prove a conspiracy may consist

of a defendant’s relationship with other members of the conspiracy,

the length of this association, the defendant’s attitude and

conduct, and the nature of the conspiracy.

      One    may     become       a   member    of     a    conspiracy    without      full

knowledge of all of the details of the unlawful scheme or the names

and identities of all of the other alleged conspirators.                               The

conspiracy does not need a discrete, identifiable organizational

structure. The fact that a conspiracy is loosely-knit, haphazard,

or ill-conceived does not render it any less a conspiracy. The

United      States    need    not      prove     that       the    defendant    knew   the

particulars of the conspiracy or all of his co-conspirators. It is

sufficient if the defendant played only a minor part in the

conspiracy.        Thus,      a       variety     of        conduct    can     constitute

participation in a conspiracy. Moreover, a defendant may change

his   role    in     the   conspiracy.         Once    it    has   been   shown   that   a

conspiracy exists, the evidence need only establish a slight

connection between the defendant and the conspiracy. The United
                               27
States must produce evidence to prove the defendant’s connection

beyond a reasonable doubt, but the connection itself may be slight,

because the defendant does not need to know all of his co-

conspirators, understand the reach of the conspiracy, participate

in all the enterprises of the conspiracy, or have joined the

conspiracy from its inception.

     So, if the defendant, with an understanding of the unlawful

character of a plan, knowingly and willfully joined in an unlawful

scheme on one occasion, that is sufficient to convict him for

conspiracy even though he had not participated at earlier stages

in the scheme and even though he played only a minor part in the

conspiracy.

     A conspirator must intend to further an endeavor which, if

completed, would [be a federal crime], but it suffices that he

adopt the goal of furthering or facilitating the criminal endeavor.

He may do so in any number of ways short of agreeing to undertake

all of the acts necessary for the crime’s completion. One can be

a conspirator by agreeing to facilitate only some of the acts

leading to the [criminal objective].

     To act or participate knowingly means to act or participate

voluntarily and intentionally and not because of mistake, or

accident,   or   other   innocent   reason.   To   act   willfully   in   a

conspiracy means to act voluntarily and intentionally, and with

specific intent to do something the law forbids, or with specific
                                28
intent to fail to do something the law requires to be done.

If a defendant or any other person, with understanding of the

unlawful    character   of    a   plan,    knowingly    and    intentionally

encourages, advises or assists, for the purpose of furthering the

undertaking or scheme, he/she thereby becomes a knowing and willful

participant -- a conspirator.      One who knowingly joins an existing

conspiracy is charged with the same responsibility as if he/she

had been one of the originators or instigators of the conspiracy.

     In determining whether a conspiracy existed, the jury should

consider the actions and declarations of all of the alleged

participants.

     A person cannot conspire with himself, and therefore you

cannot find a defendant guilty unless you find that he participated

in the conspiracy as charged with at least one other person.

     Of    course,   mere    presence     at   the   scene    of   an   alleged

transaction or event, or mere similarity of conduct among various

persons, and the fact that they may have associated with each

other, and may have assembled together and discussed common aims

and interests, do not necessarily establish proof of the existence

of a conspiracy.        Also, a person who has no knowledge of a

conspiracy, but who happens to act in a way which advances some

object or purpose of a conspiracy, does not thereby become a

conspirator.


                                    29
     However, whenever it appears beyond a reasonable doubt from

the evidence that a conspiracy existed, and that a defendant was

one of the members of the conspiracy, then the statements and the

acts by any other member may be considered as evidence against

that defendant, even if he had no knowledge of the statements and

acts, provided such statements and acts were knowingly made or

done during and in furtherance of the conspiracy.

     There may be conviction even though the conspirators may not

have succeeded in accomplishing their common object or purpose and

in fact may have failed in so doing.

     The extent of a defendant's participation, moreover, is not

determinative of his guilt or innocence.      A defendant may be

convicted as a conspirator even though he may have played only a

minor part in the conspiracy.




United States v. Fleschner, 98 F.3d 155, 159-60 (4th Cir. 1996),
cert. denied, 521 U.S. 1106 (1997); Salinas v. United States,
522 U.S. 52, 65 (1997); United States v. Burgos, 94 F.3d 849, 869
(4th Cir. 1996) (en banc); Eric Wm. Ruschky, Pattern Jury
Instructions for Federal Criminal Cases, District of South
Carolina, 18 U.S.C. § 371, at 60-62 (2020 Online Edition).



                                30
              UNITED STATES PROPOSED INSTRUCTION NO. __

                    SUCCESS OF CONSPIRACY IMMATERIAL

      The United States is not required to prove that the parties

to   or   members   of   the   alleged    agreement   or   conspiracy   were

successful in achieving any or all of the objects of the agreement

or conspiracy.




2 O=Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 31.08 (6th ed. 2008); United States v. Molovinsky, 688 F.2d 243
(4th Cir. 1982).


                                     31
           UNITED STATES PROPOSED INSTRUCTION NO. ___

                   CO-CONSPIRATORS= STATEMENTS

     Whenever it appears from the evidence that a conspiracy

existed, then the statements thereafter knowingly made and the

acts thereafter knowingly done by any person likewise found to be

a member of the conspiracy, may be considered by the jury as

evidence in the case as to a defendant even though the statements

and acts may have occurred in the absence and without the knowledge

of that defendant, provided such statements and acts were knowingly

made and done during the continuance of such conspiracy, and in

furtherance of some object or purpose of the conspiracy.

     However, statements made before the conspiracy began, after

it ended or not in furtherance of the conspiracy, may be considered

as evidence only against the person making them.




Bourjaily v. United States, 483 U.S. 171 (1987); United States v.
Leavis, 853 F.2d 215, 219-20 (4th Cir. 1988); 2 O'Malley, Grenig
& Lee, Federal Jury Practice and Instructions, § 31.06 (6th ed.
2008).


                                32
                UNITED STATES PROPOSED INSTRUCTION NO. ___

                            EVIDENCE OF CONSPIRACY

       As stated earlier, a conspiracy is a kind of "partnership" so

that under the law each member is an agent or partner of every

other member, and each member is bound by or responsible for the

acts and statements of every other member made in furtherance of

their unlawful conspiracy.

       Again,    to   act   willfully    in   a    conspiracy    means     to   act

voluntarily and intentionally, and with specific intent to do

something the law forbids, or with specific intent to fail to do

something the law requires to be done.              So, if the defendant, or

any other person, with understanding of the unlawful character of

a plan, knowingly encourages, advises or assists, for the purpose

of furthering the undertaking of conspiracy, he thereby becomes a

willful participant -- a conspirator.

       One who willfully joins an existing conspiracy is charged

with   the   same     responsibility    as    if   he   had   been   one   of   the

originators or instigators of the conspiracy.

       In determining whether a conspiracy existed, the jury should

consider the actions and declarations of all of the alleged

participants.




                                        33
              UNITED STATES PROPOSED INSTRUCTION NO. ___

                       DURATION OF A CONSPIRACY

     You are instructed that a conspiracy once formed continues to

exist until (1) it has accomplished its manifest purpose and

objects, or (2) it is terminated by the withdrawal of the members

of the conspiracy, evidenced by a clear showing of the intent of

the conspirators to withdraw and no longer be a part of the

conspiracy.




2 O'Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 31.04 (6th ed. 2008).

                                  34
           UNITED STATES PROPOSED INSTRUCTION NO. ___

       CONSPIRACY - PROOF OF MAILING OR WIRE NOT REQUIRED

     The crime of conspiracy to commit mail fraud or wire fraud

does not require proof of a mailing or a wire communication.

Instead, the crime of conspiracy to commit mail fraud or wire fraud

requires, among other things, proof that the persons charged with

the conspiracy reasonably contemplated the use of either the mail

or a wire communication so that the persons charged intended mails

or a communication be used in furtherance of the scheme or that

the nature of the scheme was such that the use of the mail or a

wire was reasonably foreseeable.




United States v. Edwards, 188 F.3d 230, 233-34 (4th Cir. 1999),
cert. denied, 120 S. Ct. 968 (2000) (knowledge element in
conspiracy charges generally) (citing United States v. Feola,
420 U.S. 671, 694-95 (1975)); United States v. Pereira, 347 U.S.
1, 8-9 (1954) (scienter element of mail fraud in particular).
                                35
              UNITED STATES PROPOSED INSTRUCTION NO. ___

          VENUE - CONSPIRACY TO COMMIT MAIL OR WIRE FRAUD

      Venue for Count Five of the Superseding Indictment, the

conspiracy to commit mail or wire fraud, is proper in any district

where the agreement was formed or in any district where any one of

the   conspirators    engaged   in   an   act   in   furtherance   of   the

conspiracy.    To convict the defendant of Count Five, you must find

that venue for Count Five is proper within the Southern District

of West Virginia.     The United States is not required to show that

all of the members of a conspiracy committed an act within the

district of prosecution. So long as one conspirator committed an

act within the district, venue is established as to all members of

the conspiracy.      The act(s) need not be substantial and could be

as simple as telephone calls or other electronic transmission to

or from the district.

      Unlike all other elements that I have described, this is just

a fact that the United States only has to prove by a preponderance

of the evidence. This means the United States only has to convince

you that it is more likely than not that part of the conspiracy

took place here.




                                     36
     Remember that all other elements I have described must be

proved beyond a reasonable doubt.




18 U.S.C. § 3237(a); Whitfield v. United States, 543 U.S. 209, 218
(2005); United States v. Ebersole, 411 F.3d 517, 525-27 (4th Cir.
2005); United States v. Jefferson, 562 F. Supp. 2d 695, 702-05
(E.D. Va. 2009); United States v. Bowens, 224 F.3d 302, 311 n.4
(4th Cir. 2000); United States v. Al-Talib, 55 F.3d 923, 928-29
(4th Cir. 1995).

                                37
              UNITED STATES PROPOSED INSTRUCTION NO. ___

                       MULTIPLE OBJECT CONSPIRACY

     You will note that Count Five of the Superseding Indictment

charges   a   multiple   object    conspiracy,    for   example     that   the

defendant and others conspired to commit the offense of mail fraud,

in violation of 18 U.S.C. § 1341, and wire fraud, in violation of

18 U.S.C. § 1343.

     It is not necessary for the United States to prove beyond a

reasonable    doubt   that   the   conspiracy    furthered   both   objects.

Rather, the United States has properly charged different means of

violating the statute and you need only find beyond a reasonable

doubt that the defendant knowingly committed one of these acts,

for example, conspired to commit the offense of mail fraud, in

violation of 18 U.S.C. § 1341, or conspired to commit the offense

of wire fraud, in violation of 18 U.S.C. § 1343.




United States v. Watlington, 287 F. App'x 257 (4th Cir. 2008);
United States v. Bolden, 325 F.3d 471, 492 (4th Cir. 2003)(citing
Griffin v. United States, 502 U.S. 46 (1991)); Eleventh Circuit
Pattern Jury Instructions, Criminal Cases, Instruction No. 13.2
(2003 ed.); United States v. Montgomery, 262 F.3d 233, 242 (4th
Cir.)("where a statute in the disjunctive, federal pleading
requires the Government to charge in the conjunctive."), cert.
denied, 534 U.S. 1034 (2004); United States v. Simpson, 228 F.3d
1294, 1300 (11th Cir. 2000); 2B O'Malley, Grenig, and Lee, Federal
Jury Practice and Instructions, § 64.07 (5th ed. 2000).

                                     38
              UNITED STATES PROPOSED INSTRUCTION NO. ___

               COUNT FIVE: OBJECTS OF THE CONSPIRACY
           ELEMENTS OF MAIL FRAUD (18 U.S.C. § 1341) AND
                   WIRE FRAUD (18 U.S.C. § 1343)

     The   defendant   has   been    charged    in    Count    Five    of   the

Superseding Indictment with conspiracy to commit mail fraud and

wire fraud.

     In order to prove a defendant guilty of mail fraud, the United

States must prove the following elements beyond a reasonable doubt:

     FIRST:     That the defendant devised or intended to
                devise a scheme to defraud or for obtaining
                money or property by means of false or
                fraudulent   pretenses,  representations, or
                promises that were material;

     SECOND:    That defendant      did   so   with   the     intent   to
                defraud; and

     THIRD:     For the purpose of executing or attempting to
                execute the scheme, the defendant used or
                caused the use of the mails, or the use of the
                mails were reasonably foreseeable to that
                defendant.




2A O=Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 47.03 (6th ed. 2009); Horn=s Federal Criminal Jury Instructions
for the Fourth Circuit, § 2.61 (2007 ed.); Neder v. United States,
527 U.S. 1, 24-25 (1999); United States v. Harvey, 532 F.3d 326,
333 (4th Cir. 2008) (identifying four elements). United States v.
Godwin, 272 F.3d 659, 666 (4th Cir. 2001) (identifies only two
essential elements of (1) a scheme to defraud and (2) the use of
the mails or wire communication in furtherance of the scheme).
Intent to defraud is inherently part of proving the scheme to
defraud.


                                     39
     In order to prove a defendant guilty of wire fraud, the United

States must prove the following elements beyond a reasonable doubt:

     FIRST:    That the defendant knowingly devised or
               knowingly   participated  in   a scheme   to
               defraud or for obtaining money or property
               by means of false or fraudulent pretenses,
               representations   or   promises  that   were
               material;

    SECOND     That the defendant did so with the intent to
               defraud; and

    THIRD:     In advancing, or furthering, or carrying out
               this   scheme  to   defraud,   the   defendant
               transmitted   any   writing,   sign,   signal,
               picture, or sound by means of a wire, radio,
               or television communication in interstate or
               foreign commerce or caused the transmission of
               any writing, sign, signal, picture, or sound
               of some kind by means of wire, radio, or
               television communication in interstate or
               foreign commerce.


     However, in this case, the defendant was not charged with the

commission of mail fraud or wire fraud.        He was charged with

conspiracy to commit mail fraud or wire fraud.     Therefore, it is

not necessary for the United States to prove the essential elements

required for a conviction of mail fraud or wire fraud.   The United

States must prove only that defendant conspired with others to

commit mail fraud or wire fraud.    Furthermore, it is not necessary

that the fraud be successful for you to find the defendant guilty

of this offense.



                                   40
18 U.S.C. § 1343; United States v. Harvey, 532 F.3d 326, 333 (4th
Cir. 2008) (identifies four elements); United States v. Godwin,
272 F.3d 659, 666 (4th Cir. 2001) (identifies only the classic two
essential elements of (1) a scheme to defraud and (2) the use of
the mails or wire communication in furtherance of the scheme);
United States v. Jefferson, 674 F.3d 332, 366 (4th Cir. 2012)
(quoting United States v. Curry, 461 F.3d 452, 457 (4th Cir. 2006),
for the proposition that wire fraud has two elements, but then
noting that the district court “instructed the jury in rather more
detail.”); 2A O=Malley, Grenig & Lee, Federal Jury Practice and
Instructions, § 47.07 (6th ed. 2009).




                                41
           UNITED STATES PROPOSED INSTRUCTION NO. ___

           "PRIVATE OR COMMERCIAL INTERSTATE CARRIER"

     A "private or commercial interstate carrier" includes any

business engaged in the transmission, transportation or delivery

of messages or other articles in interstate commerce, that is,

from any place in one state to any place in another state. If a

message or other article is deposited with such a carrier it need

not be proved that the message or article thereafter moved in

interstate commerce from one state to another.




Eleventh Circuit Pattern Jury Instructions, Criminal Cases,
Instruction No. 50.2 (2003 ed.); United States v. Photogrammetric
Data Services, Inc., 259 F.3d 229, 247-48 (4th Cir. 2001), cert.
denied, 535 U.S. 926 (2002).


                               42
              UNITED STATES PROPOSED INSTRUCTION NO. ____

            SCHEME TO DEFRAUD/FALSE OR FRAUDULENT PRETENSES

     The phrase Aany scheme or artifice to defraud@ or Aany scheme

or artifice for obtaining money or property@ means any deliberate

plan of action or course of conduct by which someone intends to

deceive or to cheat another or by which someone intends to deprive

another of something of value.

     The term Afalse or fraudulent pretenses, representations, or

promises@ means a statement or an assertion which concerns a

material or important fact or a material or important aspect of

the matter in question and that was either known to be untrue at

the time that it was made or used, or that was made or used with

reckless indifference as to whether it was, in fact, true or false,

and made or used with the intent to defraud. A material fact is a

fact that would be of importance to a reasonable person in making

a decision about a particular matter or transaction.

     The term Afalse or fraudulent pretenses, representations, or

promises@ includes actual, direct false statements as well as half-

truths, and includes the knowing concealment of facts that are

material or important to the matter in question and that were made

or used with the intent to defraud.

     It is not necessary for the United States to prove that the

defendant     was   actually   successful   in   defrauding   anyone   or

                                    43
successful in obtaining money or property by means of false or

fraudulent pretenses, representations, or promises. It is not

necessary for the United States to prove that anyone lost any money

or property as a result of the scheme or plan to defraud or the

scheme or plan to obtain money or property by means of false or

fraudulent pretenses, representations, or promises.

      An unsuccessful scheme or plan to defraud or scheme or plan

to   obtain   money   by   means   of    false   or   fraudulent   pretenses,

representations, or promises is as illegal as a scheme or plan

that is ultimately successful.




United States v. Brewer, 401 F. Supp. 1085, 1088 (E.D.N.C. 1974),
aff'd, 528 F.2d 492 (4th Cir. 1975) (it is not the success of the
scheme that violates the statute, but rather the devising of the
scheme to defraud); United States v. Brien, 617 F.2d 299, 307 (1st
Cir. 1980); United States v. Townley, 665 F.2d 579 (5th Cir. 1982);
United States v. Bohonus, 628 F.2d 1167 (9th Cir. 1980; Silverman
v. United States, 213 F.2d 405 (5th Cir. 1954); 2A O=Malley, Grenig
& Lee, Federal Jury Practice and Instructions, § 47.13 (6th ed.
2009).


                                        44
               UNITED STATES PROPOSED INSTRUCTION NO. ____

                              "INTENT TO DEFRAUD"

       To act with "intent to defraud" means to act knowingly and

with the specific intent to deceive, ordinarily for the purpose of

either causing some financial loss to another or bringing about

some financial gain to one's self. It is not necessary, however,

to prove that anyone was, in fact, defrauded, as long as it is

established that the defendant acted with the intent to defraud or

mislead. It is not necessary that the United States prove all of

the details alleged in the Superseding Indictment concerning the

precise nature and purpose of the scheme, or that the mailed

material was itself false or fraudulent, or that the alleged scheme

actually succeeded in defrauding anyone, or that the use of the

mail or common carrier was intended as the specific or exclusive

means of accomplishing the alleged fraud.

       What must be proved beyond a reasonable doubt is that the

defendant under consideration knowingly devised or intended to

devise a scheme to defraud that was substantially the same as the

one alleged in the Second Superseding Indictment. The United States

must   prove    that    the    defendant     knew   that   his   conduct   as   a

participant      in    the    scheme   was    calculated    to   deceive   and,

nonetheless associated oneself with the alleged fraudulent scheme

for the purpose of causing some loss to another.

                                        45
     The United States does not have to prove precisely when the

intent to defraud first materialized. Nor does the United States

have to prove that the fraud succeeded.




2A O=Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 47.14 (6th ed. 2009) (modified).


                                46
            UNITED STATES PROPOSED INSTRUCTION NO. __

                              “CAUSE”

     To "cause" interstate wire communications facilities to be

used is to do an act with knowledge that the use of such facilities

will follow in the ordinary course of business or where such use

can reasonably be foreseen.




Eric Wm. Ruschky, Pattern Jury Instructions for Federal Criminal
Cases, District of South Carolina, § III, 18 U.S.C. § 1343, at
252-57 (2020 Online Edition).



                                47
              UNITED STATES PROPOSED INSTRUCTION NO. __

                                  “ATTEMPT”

     To   "attempt"    an    offense      means    willfully      to   take    some

substantial   step    in    an   effort     to   bring    about   or   accomplish

something the law forbids to be done.

     A “substantial step” is a step which strongly corroborates

the defendant’s intent to commit the substantive offense.                     It is

an act in furtherance of the criminal scheme. It must be something

more than mere preparation, but less than the last act necessary

before the substantive crime is completed.               The “substantial step”

may itself prove the intent to commit the crime, but only if it

unequivocally demonstrates such an intent.




United States v. Neal, 78 F.3d 901, 906 (4th Cir. 1996), cert.
denied, 519 U.S. 855 (1996); United States v. Pratt, 351 F.3d 131,
135 (4th Cir. 2003), cert. denied, 541 U.S. 1053 (2004); 2 O=Malley,
Grenig & Lee, Federal Jury Practice and Instructions, §§ 21.03,
21.04 (6th ed. 2008) (modified).

                                       48
          UNITED STATES PROPOSED INSTRUCTION NO. ____


      "TRANSMITS . . . BY MEANS OF WIRE . . . COMMUNICATION
        IN INTERSTATE AND FOREIGN . . . COMMERCE" - DEFINED

     The phrase "transmits or causes to be transmitted by means of

wire, radio, or television communication in interstate commerce"

means to send from one state to another or one country to another

by means of telephone or telegraph lines or by means of radio or

television.   Use of the Internet to send emails, data, or files

satisfies the interstate commerce element.




United States v. Fumo, Crim. A. No. 06-319, 2009 WL 1688482, at
*8-9 (June 17, 2009 E.D. Pa.); United States v. Schade, Crim. A.
No. 08-2388, 2009 WL 808308, at *3 (3d Cir. Mar. 30, 2009); United
States v. Carroll, 105 F.3d 740, 742 (1st Cir. 1997); 2A O=Malley,
Grenig & Lee, Federal Jury Practice and Instructions, § 47.08 (6th
ed. 2009) (modified).


                                49
            UNITED STATES PROPOSED INSTRUCTION NO. ____

                        AMATERIAL@ - DEFINED

     An act, statement, or omission is Amaterial@ if it has a

natural tendency to influence, or is capable of influencing or

misleading, the individual or institution to which it was directed.

It is not necessary for the United States to prove, however, that

the act or omission actually influenced or misled.1




     1United   States v. Gaudin, 515 U.S. 506, 509 (1995);    United
States   v. Arch Trading Co., 987 F.2d 1087, 1095 (4th Cir.   1993);
United   States v. Whaley, 786 F.2d 1231, 1232 (4th Cir.      1986);
United   States v. Norris, 749 F.2d 1116, 1121 (4th Cir.      1984);
Needer   v. United States, 527 U.S. 1, 22-24 (1999).

                                 50
           UNITED STATES PROPOSED INSTRUCTION NO. ____

                       “PROPERTY@ - DEFINED

     "Property" is anything in which one has a right that can be

assigned, traded, bought, and otherwise disposed of. The property

of which a victim is deprived need not be tangible property and

the United States does not have to prove that the victim suffered

a financial loss. The United States need only prove that the victim

was deprived of some right over that property, such as the right

to exclusive use.




United States v. Gray, 405 F.3d 227, 234 (4th Cir. 2005).

                                51
           UNITED STATES PROPOSED INSTRUCTION NO. ____

    KNOWLEDGE OF AND USE OF MAILINGS AND WIRE COMMUNICATIONS

     You are instructed that with regard to Count Five, conspiracy

to commit mail fraud and wire fraud, is not necessary for the

United States to prove that defendant personally made the mailings,

or used a wire communication in interstate commerce or gave a

specific   instruction    that   a    particular   mailing   or   wire

communication be made, or even that the defendant had knowledge of

the particular mailings or wire communications alleged.

     Rather, all the United States must prove in Count Five is the

defendant was a knowing participant in a scheme to defraud and

that the mailings or wire communications were used in some manner

to carry out the scheme and the fact that the mails or wires would

be so used was either known or reasonably foreseeable to the

defendant at that time.

     Where one does an act with knowledge that the use of the mails

or wires will follow in the ordinary course of business, or where

such use can reasonably be foreseen, even though not actually

intended, then he "causes" the mails or wires to be used.




United States v. Bonnette, 663 F.2d 495, 498 (4th Cir. 1982);
Pereira v. United States, 347 U.S. 1, 8-9 (1954).


                                 52
              UNITED STATES PROPOSED INSTRUCTION NO. ____

      MAILINGS AND WIRE COMMUNICATIONS IN FURTHERANCE OF SCHEME

       Mailings and wire communications are considered to be in

furtherance of the scheme if they are sufficiently closely related

to the scheme.        It is not necessary that the use of the mails or

wire communications was itself essential to the scheme or that the

success of the scheme actually depended on the mailings or wire

communications.       The relevant question at all times is whether the

mailing or wire communication is part of the execution of the

scheme as conceived by the perpetrator at the time, regardless

whether      the    mailing    or    wire        communication       later,     through

hindsight, may prove to have been counterproductive and return to

haunt the perpetrator of the fraud.                The mail fraud and wire fraud

statutes include no guarantee that the use of the mails or wire

communications for the purpose of executing a fraudulent scheme

will be risk free.       Those who use the mails or wire communications

to    defraud      proceed    at    their        peril.   The      mailings    or   wire

communications may be innocuous if they are part of a larger scheme

and   will    support    conviction     if        they    assist    in   the   scheme's

completion or help prevent its detection.

Schmuck v. United States, 489 U.S. 705 (1989); United States v.
Maze, 414 U.S. 395, 399 (1974); United States v. LaFerriere, 546
F.2d 182, 188 n.6 (5th Cir. 1977); United States v. Green, 786
F.2d 247, 249 (7th Cir. 1986); United States v. Lane, 474 U.S.
438, 451-52 (1986).
                                            53
           UNITED STATES PROPOSED INSTRUCTION NO. ____

     MAILING AND WIRE COMMUNICATIONS NEED NOT BE FRAUDULENT

     The document mailed and the information transmitted by means

of wire, radio or television communication in interstate commerce,

need not itself disclose any intent to defraud, nor show on its

face that it was mailed in furtherance of a scheme to defraud or,

in the case of wire communications, that it contained any false or

fraudulent pretense, representation or promise, or that it was

wired in furtherance of a scheme to defraud.

     But, it is necessary with regard to Count Five that the

evidence in the case establish beyond reasonable doubt that the

mailing or wire communication furthered the scheme to defraud.




United States v. Maze, 414 U.S. 395, 399-400 (1974); United States
v. Contenti, 735 F.2d 628, 631 (lst Cir. 1984); United States v.
Brien, 617 F.2d 299, 311-12 (lst Cir. 1980); United States v.
Galloway, 664 F.2d 161, 163 (7th Cir. 1982); United States v.
Bohonus, 628 F.2d 1167, 1173 (9th Cir. 1980).



                                54
            UNITED STATES PROPOSED INSTRUCTION NO. __

            INTERSTATE TRANSPORTATION OF STOLEN GOODS
                        (18 U.S.C § 2314)

     Title 18, United States Code, Section 2314 provides in

pertinent part:

          Whoever transports, transmits, or transfers in
          interstate or foreign commerce any goods,
          wares, merchandise . . . of the value of $5,000
          or more, knowing the same to have been stolen,
          converted or taken by fraud . . .

[shall be guilty of an offense against the United States].




18 U.S.C. § 2314.



                                55
              UNITED STATES PROPOSED INSTRUCTION NO. ___

               ELEMENTS OF INTERSTATE TRANSPORTATION OF
                   STOLEN GOODS - (18 U.S.C. § 2314)

     Now, I will define the elements of interstate transportation

of stolen goods (18 U.S.C. § 2314).

     In   order    to   find   a   defendant   guilty   of   interstate

transportation of stolen goods, in violation of 18 U.S.C. § 2314,

the United States must prove each of the following elements beyond

a reasonable doubt:

     FIRST:    That the defendant transported, transmitted, or
               transferred in interstate or foreign commerce
               any goods, wares or merchandise;

     SECOND: That the goods, wares or merchandise had a value
             of $5,000 or more; and

     THIRD:    That the defendant knew that the goods, wares
               or merchandise had been stolen, converted, or
               taken by fraud.




18 U.S.C. § 2314; Dowling v. United States, 473 U.S. 207, 214
(1985); United States v. Hale, 857 F.3d 158 (4th Cir. 2017);
3 L. Sand, et al., Modern Federal Jury Instructions, Instruction
54-22 (2019)(modified).


                                   56
              UNITED STATES PROPOSED INSTRUCTION NO. ___

           FIRST ELEMENT – PROPERTY WAS STOLEN, CONVERTED,
                          OR TAKEN BY FRAUD

     The first element the United States must prove beyond a

reasonable doubt is that the property was stolen, converted, or

taken by fraud.

     The first thing you must determine is whether the property

constitutes    goods,    wares,      or   merchandise.           “Goods,     wares,    or

merchandise” means personal property that has some sort of tangible

existence and that is ordinarily a subject of commerce.

     Next, you must determine whether the property was stolen,

converted, or taken by fraud.

     The term “stolen” refers to the taking of any goods, wares,

merchandise, securities or money with the intent to deprive the

owner of the use or benefits of ownership.

     The    phrase      “converted”       means       to     take    goods,       wares,

merchandise,    securities,     or    money     for        one’s    own    use   by   any

dishonest or illegal means. For example, if a person has received

money in exchange for specific services, and he does not perform

those services and instead retains the money for his own use, he

has converted the money.

     The term “taken by fraud” refers to goods, wares, merchandise,

securities,     or      money     taken        from        its      owner,       through


                                          57
misrepresentations or deceit, with the intent to deprive the owner

of the use or benefits of ownership.

        For the purposes of this case, it is not necessary that you

know,    or    are   able    to   determine,   who   stole,   converted,    or

fraudulently obtained the property. While you must decide beyond

a reasonable doubt that the particular property was stolen, you do

not have to determine who stole it, or that the defendant knew who

stole it. The United States need not prove that the defendant

personally stole the property from the owner. However, you must

determine whether the defendant intentionally deprived the owner

of this property of the rights and benefits of ownership, without

the owner’s consent. In considering whether the defendant acted

“intentionally,” you should give the word its ordinary meaning of

acting deliberately, or purposely, as opposed to acting by mistake

or carelessness.

        Any   illegal   or   dishonest    misrepresentation   or   taking   of

property that deprives the owner of his property without his

consent is considered “stealing, conversion, or taking by fraud.”

The property does not have to be taken permanently, and the

misrepresentation or taking does not have to result in monetary

loss to the owner. What you must decide, and what the United States

must prove beyond a reasonable doubt, is whether, at the time the

defendant acquired possession of the property, he intended to take
                                         58
it for his own use, and if so, whether he did so without the

permission of the owner.




3 L. Sand, et al., Modern Federal Jury Instructions, Instruction
54-23 (2019); 2B O=Malley, Grenig & Lee, Federal Jury Practice and
Instructions, § 59.13 (6th ed. 2010).
                                59
              UNITED STATES PROPOSED INSTRUCTION NO. ____

                        WITHOUT OWNER’S CONSENT

     You   must   determine   whether   the   defendant   intentionally

deprived the owner of the property of the rights of ownership

without the owner’s consent. It is not necessary that the United

States prove that illegal methods were used to gain possession of

the property, or that the owner never permitted the defendant to

use the property. The United States satisfies its burden of proving

the property was stolen, converted, or taken by fraud if it proves

beyond a reasonable doubt that the defendant converted the property

to his own use, against the owner’s wishes, even if the defendant

initially got the property lawfully.

     In considering whether the defendant’s acquisition of the

property was against the owner’s wishes, you may take into account

any friendship or business relationship between the defendant and

the owners.




3 L. Sand, et al., Modern Federal Jury Instructions, Instruction
54-24 (2019).


                                  60
            UNITED STATES PROPOSED INSTRUCTION NO. ____

             INFERENCE FROM “CLOSELY GUARDED” PROPERTY

      The United States must prove, beyond a reasonable doubt, that

the   defendant   stole,   converted,   or   fraudulently   obtained   the

goods, wares or merchandise. Your decision whether the property

was stolen may be based, at least in part, on circumstantial

evidence. You may look at the situation and rely on your own

experiences to help you determine whether the property was stolen.

      You have heard testimony and received evidence that the

property was normally closely guarded, and that it has disappeared

without an explanation. If you find that the property was normally

closely guarded and that it disappeared without an explanation,

then you may find that the property was stolen. However, you do

not have to make this finding, and the fact that I am telling you

about the connection between the unexplained disappearance of

closely guarded property and the conclusion that the property was

stolen does not mean that I am encouraging you to make it. Remember

that, at all times, the United States has the burden of proving

beyond a reasonable doubt that the property was stolen.




3 L. Sand, et al., Modern Federal Jury Instructions, Instruction
54-25 (2019).



                                   61
                UNITED STATES PROPOSED INSTRUCTION NO. ____

                    SECOND ELEMENT – TRANSPORTATION IN
                      INTERSTATE OR FOREIGN COMMERCE

       The second element the United States must prove beyond a

reasonable doubt is that the property was transported, transmitted

or transferred in interstate commerce.

       Simply     stated,    the    phrase      “transported      in   interstate

commerce” means that the stolen goods, wares or merchandise moved

from one state to another or between the United States and a

foreign country. For example, if a person caused merchandise to be

driven from one state to another or from the United States to

another country, he has transported or transmitted goods, wares or

merchandise from one state to another.

       If you find that the property was stolen in one state and was

in the defendant’s possession in another state, then you may—but

need   not—infer     that    the   property     has   traveled    in   interstate

commerce.

       The   defendant      need   not   have    intended    or   known   of   the

property’s transport in interstate commerce. Nor is it required

that   the   defendant      actually     have   physically     transported     the

property across state lines. The United States satisfies its burden

of proving transportation in interstate commerce if it proves

beyond a reasonable doubt that the defendant caused the property’s


                                         62
transport across state lines, or performed a substantial step in

furtherance of its journey. For example, if the United States shows

that the defendant cashed a stolen check at an out-of-state bank

and the check was then mailed across state lines to the original

bank in accordance with normal banking practices, then you may

find the defendant caused the transportation of stolen property in

interstate commerce.




18 U.S.C. § 10; 3 L. Sand, et al., Modern Federal Jury
Instructions, Instruction 54-26 (2019)(modified); 2B O=Malley,
Grenig & Lee, Federal Jury Practice and Instructions, § 59.14
(6th ed. 2010).


                                63
              UNITED STATES PROPOSED INSTRUCTION NO. ___

        THIRD ELEMENT – KNOWLEDGE THAT THE PROPERTY WAS STOLEN,
         CONVERTED, OR TAKEN BY FRAUD AT THE TIME OF TRANSPORT

        The third element the United States must prove beyond a

reasonable doubt is that the defendant knew at the time of its

interstate transport that the property was stolen, converted, or

taken by fraud.

        In deciding whether the defendant knew that the property was

stolen, converted, or taken by fraud at the time it was transported

from one state to another or between the United States and a

foreign country, you must focus on his actual knowledge at that

time.

        Your decision whether the defendant acted knowingly at the

time the stolen property was transported involves a decision about

the defendant’s state of mind at the time the journey through

interstate    commerce   occurred.    It   is   obviously   impossible   to

ascertain or prove directly the operation of the defendant’s mind.

You cannot look into a person’s mind to see what his state of mind

is or was.     But a wise and intelligent consideration of all the

facts and circumstances shown by the evidence will enable you to

infer with a reasonable degree of accuracy the extent of the

defendant’s knowledge.




                                     64
     In our everyday affairs, we are continuously called upon to

decide from the actions of others what their state of mind is.

Experience has taught us that, frequently, actions speak louder,

more clearly, than words. Therefore, you may well rely in part on

circumstantial   evidence     in    determining    the   extent    of    the

defendant’s knowledge.

     Look at the defendant’s actions in their particular contexts.

Was a business transaction conducted in an irregular manner? What

were the circumstances of the defendant’s conduct subsequent to

the interstate transport? You must examine the acts, conduct, and

surrounding   circumstances    of   a    given   situation   to   help   you

determine the extent of the defendant’s knowledge.




3 L. Sand, et al., Modern Federal Jury Instructions, Instruction
54-27 (2019).




                                    65
              UNITED STATES PROPOSED INSTRUCTION NO. ___

                    INFERENCE RAISED BY POSSESSION

     Your decision whether the defendant knew that the property

was stolen, converted, or taken by fraud at the time of its

interstate    transport   must   be    based,     at    least   in   part,   on

circumstantial evidence. You may rely on your own experiences and

examine the situation and the actions of the people involved to

help you determine what the defendant’s state of mind was. If you

decide that the property was stolen, and that it traveled in

interstate commerce, then an important piece of circumstantial

evidence for you to consider in deciding whether the defendant

knew the property was stolen is the fact that the defendant was in

possession of the recently stolen property.

     You have heard testimony and received evidence that the

defendant was in possession of the recently stolen property. I

instruct you that you may—but need not—find from the defendant’s

possession of the property that he knew it was stolen at the time

of its transport through interstate commerce.

     When I refer to the property as “recently” stolen, you should

give the word “recently” its ordinary, everyday meaning. It is a

relative term with no fixed meaning. The longer the period since

the theft, the weaker the connection between the defendant’s

unexplained    possession   of   the       property    and   the   defendant’s
                                      66
knowledge that the property was stolen. The fact that the property

was recently stolen is a factor for you to consider in examining

the circumstances surrounding the defendant’s possession of the

property and deciding what conclusions, if any, you wish to draw

from that possession.

     You may, of course, consider any explanation the defendant

has offered to explain his possession of the property. Possession

may be satisfactorily explained through other circumstances or

other evidence independent of any testimony by the defendant. It

is for you to determine the reasonableness of the defendant’s

explanation. However, keep in mind that the defendant is not

required to offer any explanation at all.

     Let me emphasize again that you are not required to make the

connection   between   the   defendant’s   unexplained   possession   of

recently stolen property and his knowledge that the property was

stolen. The mere fact that I am telling you about this connection

does not mean that I am encouraging you to make it. You have the

right to reject this connection if you deem it appropriate to do

so, even if you find that the defendant was in possession of the

property in question and that no satisfactory explanation of his




                                   67
possession has been presented. Remember that at all times, the

United States has the burden of proving beyond a reasonable

doubt that the defendant knew that the property was stolen.




3 L. Sand, et al., Modern Federal Jury Instructions, Instruction
54-28 (2019).


                               68
            UNITED STATES PROPOSED INSTRUCTION NO. ___

                  FOURTH ELEMENT – VALUE OF PROPERTY

     The fourth element the United States must prove beyond a

reasonable doubt is that the property had a value of at least

$5,000.

     The   term   Avalue@   means   the   face,   par,   or   market   value,

whichever is the greatest, and the aggregate value of all goods,

wares and merchandise referred to in a single indictment shall

constitute the value thereof.

     Market value is simply what a willing buyer would pay a

willing seller.

     It does not matter if you find the defendant actually received

less than $5,000 for the goods, wares or merchandise. If the

evidence shows, and you find beyond a reasonable doubt that the

property’s total face, par, or market value was $5,000, then this

element of the offense is satisfied.




18 U.S.C. § 2311; United States v. Markus, 721 F.2d 442 (3d Cir.
1983); Schaffer v. United States, 362 U.S. 511 (1960); United
States v. Honey, 680 F.2d 1228 (8th Cir. 1982); United States v.
Perry, 638 F.2d 862 (5th Cir. 1981); United States v. Jones, 432
F. Supp. 801 (E.D. Pa. 1977), aff=d sub nom. United States v. Moore,
571 F.2d 154 (3d Cir. 1978); 2B O=Malley, Grenig & Lee, Federal
Jury Practice and Instructions, § 59.15 (6th ed. 2010)(modified);
3 L. Sand, et al., Modern Federal Jury Instructions, Instruction
54-29 (2019)(modified).


                                     69
              UNITED STATES PROPOSED INSTRUCTION NO. ___

                             "WILLFUL BLINDNESS@

       The   United    States    may   prove      that   the    defendant      acted

"knowingly"    by     proving,   beyond     a    reasonable     doubt,   that   the

defendant deliberately closed his eyes to what would otherwise

have been obvious to him.         No one can avoid responsibility for a

crime by deliberately ignoring what is obvious.                 A finding beyond

reasonable doubt of the intent of the defendant to avoid knowledge

or enlightenment would permit the jury to infer knowledge.                  Stated

another way, a defendant's knowledge of a particular fact may be

inferred from a deliberate or intentional ignorance or deliberate

or intentional blindness to the existence of that fact.

       One may not willfully or intentionally remain ignorant of a

fact    material      or   important   to       his   conduct    to   escape    the

consequences of criminal law.             If you find beyond a reasonable

doubt that the defendant was aware of a certain fact but he

deliberately and consciously avoided confirming this fact so he

could deny knowledge if apprehended, then you may treat this

deliberate avoidance as the equivalent of knowledge, unless you

find the defendant actually believed this fact not to be true.                    A

showing of negligence, mistake or even foolishness on the part of

the defendant is not enough to support an inference of knowledge.



                                       70
     It is, of course, entirely up to you as to whether you find

any deliberate ignorance or deliberate closing of the eyes and the

inferences to be drawn from any such evidence.

     You may not infer that the defendant had knowledge, however,

from proof of a mistake, negligence, carelessness, or a belief in

an inaccurate proposition.




1A O'Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 17.09 (6th ed. 2008); United States v. Guay, 108 F.3d 545, 551
(4th Cir. 1997); United States v. Hopkins, 53 F.3d 533 (2d Cir.
1995), cert. denied, 516 U.S. 1072 (1996); United States v. Gordon,
754 F. App’x. 171 (4th Cir. 2018) (jury could infer defendant
willfully avoided learning that funds came from illegal activity
by failing to ask questions of person who supplied the funds, or
notice obvious red flags raised by the odd nature of transactions)
(evidence at trial supported both actual knowledge and willful
blindness; if jury concluded defendant lacked actual knowledge as
to the nature of the funds, they could conclude he willfully
avoided learning this fact); United States v. Campbell, 977 F.2d
854, 859 (4th Cir. 1992) (real estate agent willfully blind to
client’s use of drug proceeds to purchase house); United States v.
Campbell, 977 F.2d 854, 859 (4th Cir. 1992) (real estate agent
willfully blind to client’s use of drug proceeds to purchase
house); United States v. Vinson, 852 F.3d 333, 357 (4th Cir. 2017)
(where evidence suggested, “at a minimum,” defendant failed to ask
questions that might have incriminated him, trial court acted well
within its discretion in giving willful blindness instruction);
United States v. Hoffler-Riddick, No. 4:05cr9, 2006 WL 2381859, *5
(E.D. Va. Aug. 16, 2006) (person who has a “strong suspicion” that
the money a drug dealer is using to conduct a financial transaction
is drug proceeds is willfully blind if she deliberately avoids
learning the truth) (“a willful blindness instruction is
appropriate even when there is evidence of both actual knowledge
and deliberate ignorance”); aff’d in part, rev’d in part, &
remanded by 253 F. App’x. 249 (4th Cir. 2007); United States v.
Sterling, 701 F. App’x. 196 (4th Cir. 2017) (willful blindness
instruction appropriate where defendant in lottery scam received
                                71
large sums of cash and wire transfers from persons she did not
know and subsequently transferred most of those funds to co-
conspirators in Jamaica; evidence also showed defendant’s fax
machine was used in the middle of the night to send documents
furthering the lottery scam); United States v. Nicholson, 176 F.
App’x. 386, 400 (4th Cir. 2006) (willful blindness instruction as
to defendant’s knowledge of the source of the money she used to
buy a house was appropriate where the money came from defendant’s
son, who dealt drugs from defendant’s home and had no other visible
source of income); United States v. Hatcher, 132 F. App’x. 468,
475 (4th Cir. 2005) (“a willful blindness instruction is
appropriate even when there is evidence of both actual knowledge
and deliberate ignorance”); United States v. Hatcher, 132 F. App’x.
468, 475 (4th Cir. 2005) (“a willful blindness instruction is
appropriate even when there is evidence of both actual knowledge
and deliberate ignorance”); United States v. Matai, 173 F.3d 426
(4th Cir. 1999) (Table) (willful blindness instruction appropriate
where there is evidence of deliberate ignorance even though there
is also evidence of actual knowledge).




                                72
             UNITED STATES PROPOSED INSTRUCTION NO. ___

                       DEFINITIONS: WORDS AND TERMS



                                 AKNOWINGLY@

     An    act    is    done   Aknowingly@     if    done   voluntarily    and

intentionally, and not because of mistake or accident or other

innocent reason.       The purpose of adding the word Aknowingly@ is to

ensure that no one will be convicted for an act done because of

mistake, or accident, or other innocent reason.



                                 AWILLFULLY@

     The   word    Awillfully@   means    that      the   act   was   committed

voluntarily and purposely, with the specific intent to do something

the law forbids: that is to say, with bad purpose either to disobey

or disregard the law.




1A O=Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§§ 17.04, 17.05 (6th ed. 2008).


                                     73
           UNITED STATES PROPOSED INSTRUCTION NO. ___

                    PREPARATION OF WITNESSES

     Some mention has been made of the preparation of witnesses to

testify by the Assistant United States Attorney. There is nothing

wrong with a lawyer preparing a witness to testify. As a matter of

fact, if the lawyers did not do some preparation, this case would

be much longer than it has been. It is to be expected that when an

attorney puts a witness on the stand for direct examination, he

will have met with the witness and know what the answers are going

to be most of the time, that is, assuming the witness is willing

to talk to the lawyer ahead of time.

     The fact that a witness met with an attorney prior to that

witness testifying before you, standing alone, should not usually

cause you to discredit the testimony of that witness. You may,

however, consider the fact that a witness was willing to meet, or

not meet, with one side or the other, prior to this case, in

evaluating the witness' testimony. You may also consider whether

any such meeting did, in fact, influence the testimony of the

witness.




Federal Criminal Jury Instructions of the Seventh Circuit, § 3.02
(2020 ed.).

                                74
               UNITED STATES PROPOSED INSTRUCTION NO. ___

                    TESTIMONY OF IMMUNIZED WITNESSES
     You have heard the testimony of one or more witnesses who

testified under an agreement with the United States that gives

him/her what is called “use immunity.”    What this means is that

the testimony of the witness may not be used against him/her in

any criminal case, except a prosecution for perjury, giving a false

statement, or otherwise failing to comply with the use immunity

agreement.

     You are instructed that the United States is entitled to call,

as a witness, a person who has entered into a use immunity

agreement with the United States and that you may convict a

defendant on the basis of such a witness= testimony alone, if you

find that the testimony proves the defendant guilty beyond a

reasonable doubt.




1 L. Sand, et al., Modern Federal Jury Instructions, §§ 7-8, 7-9
(2011) (modified).


                                75
           UNITED STATES PROPOSED INSTRUCTION NO. ___

                         PERSONS NOT ON TRIAL

     Now, some of the people who may have been involved in these

events are not on trial.      This does not matter.    There is no

requirement that all members of a conspiracy be charged and

prosecuted, or tried together in one proceeding.

     Nor is there any requirement that the names of the other

conspirators be known.    An indictment can charge a defendant with

a conspiracy involving people whose names are not known, as long

as the United States can prove that the defendant conspired with

one or more of them.      Whether they are named or not does not

matter.




Sixth Circuit Pattern Jury Instructions, Criminal, Instruction No.
3.06 (2005 rev. ed.) (modified).




                                  76
             UNITED STATES PROPOSED INSTRUCTION NO. ___

       PROOF OF KNOWLEDGE OR INTENT - RULE 404(b) EVIDENCE

     You    have   heard   evidence    that   the   defendant   previously

committed acts similar to the one charged in this case.              Such

evidence may be considered for the purpose of determining the

element of intent, motive, plan, knowledge or absence of mistake.

If you are convinced beyond a reasonable doubt, based on other

evidence introduced, that the defendant did carry out the acts

involved in the crime charged here, then you may use this evidence

concerning previous acts to decide whether the defendant had the

state of mind or intent necessary to commit the crimes charged in

the Superseding Indictment.

     Remember, even if you find that the defendant may have

committed similar acts in the past, this is not evidence that he

committed such an act in this case.        You may not convict a person

simply because you believe he may have committed similar acts in

the past.   The defendant is on trial only for the crimes charged,

and you may consider the evidence of prior acts only on the issue

of knowledge or intent.




United States v. Rawle, 845 F.2d 1244, 1247 (4th Cir. 1988);
United States v. Von Foelkel, 136 F.3d 339 (2d Cir. 1998); Fed. R.
Evid. 404(b).


                                      77
            UNITED STATES PROPOSED INSTRUCTION NO. ___

                         CHARTS OR SUMMARIES

     The exhibits which have been introduced and admitted into

evidence are a part of the case and you are to consider them in

the same manner as other evidence in the case.           However, exhibits

offered as evidence and not admitted by the court are not to be

considered by you at all.

     In   this   connection,   I   charge   you   that   certain   exhibits

referred to as schedules or summaries have been admitted into

evidence.    Strictly    speaking,    these   exhibits    are   not   actual

evidence, but are admitted as summaries of other evidence in the

case and are admitted only for your assistance and convenience in

considering the other evidence which they purport to summarize.

     In other words, the charts or summaries are used only as a

matter of convenience.    These summaries have no independent value,

and you should consider them only insofar as you have concluded

that they accurately reflect the documents and testimony actually




                                     78
introduced into evidence.   If you find that the summaries do not

accurately reflect the evidence in this case, you are to disregard

them entirely.




Fed. R. Evid. 1006; United States v. Scales, 594 F.2d 558, 562-64
(6th Cir.), cert. denied, 441 U.S. 946 (1979); United States v.
Lattus, 512 F.2d 352, 353 (6th Cir. 1975); United States v. Rath,
406 F.2d 757, 758 (6th Cir.), cert. denied, 394 U.S. 920 (1969);
United States v. Bartone, 400 F.2d 459, 461 (6th Cir. 1968), cert.
denied, 393 U.S. 1027 (1969).


                                79
             UNITED STATES PROPOSED INSTRUCTION NO. ___

                           EXPERT WITNESS

     The rules of evidence provide that if scientific, technical,

or   other   specialized   knowledge   might   assist   the   jury   in

understanding the evidence or in determining a fact in issue, a

witness qualified as an expert by knowledge, skill, experience,

training, or education may testify and state his opinion concerning

such matters.

     You should consider each expert opinion received in evidence

in this case and give it such weight as you may think it deserves.

Although you may not arbitrarily disregard the testimony of an

expert witness, if you should decide that the opinion of an expert

witness is not based upon sufficient education and experience, or

if you should conclude that the reasons given in support of the

opinion are not sound, or that the opinion is outweighed by other

evidence, then you may disregard the opinion.




United States v. Burgess, 691 F.2d 1146, 1155-1156 (4th Cir. 1982);
1A O'Malley, Grenig & Lee, Federal Jury Practice and Instructions
§ 14.01 (6th ed. 2008).




                                 80
           UNITED STATES PROPOSED INSTRUCTION NO. ___

           AON OR ABOUT” AND “IN OR AROUND” - PROOF OF

     You will note the Superseding Indictment charges that the

offenses were committed “on or about” or “in or around” certain

dates or time periods. The proof need not establish with certainty

the exact date of the alleged offense.   It is sufficient if the

evidence in the case establishes beyond a reasonable doubt that

the offense was committed on a date reasonably near the date

alleged.




1A O=Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 13.05 (6th ed. 2008) (modified).


                                81
           UNITED STATES PROPOSED INSTRUCTION NO. ___

                     "IN OR NEAR" -- PROOF OF

     You will note the Superseding Indictment charges that the

offenses were committed "in or near" a certain location. The proof

need not establish with certainty the exact location of the alleged

offenses. It is sufficient if the evidence in the case establishes

beyond a reasonable doubt that the offenses were committed at a

location reasonably near the location alleged.




                                82
             UNITED STATES PROPOSED JURY INSTRUCTION NO. ___

             EVIDENCE INFERENCES - DIRECT AND CIRCUMSTANTIAL

      There are two types of evidence from which you may find the

truth as to the facts of a case -- direct and circumstantial

evidence. Direct evidence is the testimony of a person who asserts

actual knowledge of a fact, such as an eyewitness.

      Circumstantial evidence is where one fact or a chain of facts

gives rise to a reasonable inference of another fact.               If one fact

or   group    of   facts   on   the   basis   of   common   sense   and   common

experience leads you logically and reasonably to infer other facts,

then this is circumstantial evidence.              Circumstantial evidence is

no less valid and no less weighty than direct evidence provided

that the inferences drawn are logical and reasonable.                      In a

criminal case where a defendant's state of mind is at issue, where

there are questions of what the defendant intended or what her

purpose was, circumstantial evidence is often an important means

of proving what the state of mind was at the time of the events in

question. Sometimes it is the only means of proving state of mind.

      While you should consider only the evidence, you are permitted

to draw such reasonable inferences from the testimony and exhibits

as you feel are justified in the light of common experience.                  In

other words, you may make deductions and reach conclusions that



                                        83
reason and common sense lead you to draw from the facts which have

been established by the evidence.

     The law makes no distinction between the weight to be given

to either direct or circumstantial evidence.     Nor is a greater

degree of certainty required of circumstantial evidence than of

direct evidence.   Do not be concerned about whether evidence is

Adirect evidence@ or Acircumstantial evidence.@ You should consider

and weigh all of the evidence that was presented to you.




1A O=Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§§ 12.04, 12.05 (6th ed. 2008) (modified); United States v. Dizdar,
581 F.2d 1031, 1036-37 (2d Cir. 1978).



                                84
           UNITED STATES PROPOSED INSTRUCTION NO. ___

                      CONJUNCTIVE-DISJUNCTIVE

     You will find that the Superseding Indictment is charged in

the conjunctive, meaning that it uses the word “and” between two

elements of the offense.   However, the law may not require proof

of both elements.   Therefore, you should be guided by this Court’s

instructions as to the actual elements that must be proven.




United States v. Montgomery, 262 F.3d 233, 242 (4th Cir.)(“where
a statute in the disjunctive, federal pleading requires the
Government to charge in the conjunctive.”), cert. denied, 534 U.S.
1034 (2004); United States v. Simpson, 228 F.3d 1294, 1300 (11th
Cir. 2000); 2B O’Malley, Grenig, and Lee, Federal Jury Practice
and Instructions, § 64.07 (6th ed. 2010).

                                 85
            UNITED STATES PROPOSED INSTRUCTION NO. ___

                 CONSCIOUSNESS OF GUILT/CONCEALMENT

     Statements knowingly and voluntarily made by defendant upon

being informed that a crime had been committed or upon being

accused of a criminal charge may be considered by the jury.

     When   a   defendant   voluntarily   offers   an   explanation   or

voluntarily makes some statement tending to show his innocence and

it is later shown that the defendant knew that this statement or

explanation was false, the jury may consider this as showing a

consciousness of guilt on the part of a defendant since it is

reasonable to infer that an innocent person does not usually find

it necessary to invent or fabricate an explanation or statement

tending to establish his innocence.

     Whether or not evidence as to a defendant's explanation or

statement points to a consciousness of guilt on his part and the

significance, if any, to be attached to any such evidence, are

matters exclusively within the province of the jury since you are

the sole judges of the facts of this case.

     In your evaluation of evidence of an exculpatory statement

shown to be false, you may consider that there may be reasons—

fully consistent with innocence—that could cause a person to give

a false statement showing that he did not commit a crime. Fear of

law enforcement, reluctance to become involved, and simple mistake



                                  86
may cause a person who has committed no crime to give such a

statement or explanation.




1A O'Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 14.06 (6th ed. 2008) (modified); United States v. Hart, 273 F.3d
363, 373 (3d Cir. 2001).




                                87
           UNITED STATES PROPOSED INSTRUCTION NO. ___

                IGNORANCE OF THE LAW - NO DEFENSE

     It is not necessary for the United States to prove that the

defendant knew at the time the acts were committed, as alleged in

the Superseding Indictment, that the acts violated the laws of the

United States. Ignorance of the law is not a defense to the

offenses charged in the Superseding Indictment.




United States v. Wilson, 133 F.3d 251, 261 (4th Cir. 1997).




                                88
           UNITED STATES PROPOSED INSTRUCTION NO. ___

             STATEMENTS OF COUNSEL AND STIPULATIONS

     Statements and arguments of counsel are not evidence in the

case. When the attorneys on both sides stipulate or agree as to

the existence of a fact, you may, however, accept the stipulation

as evidence, and regard that fact as being proven. You are not

bound by stipulations, however, because the jury alone decides the

facts and their importance to the case.




United States v. Muse, 83 F.3d 672, 678 (4th Cir.), cert. denied,
519 U.S. 904 (1996).




                                89
             UNITED STATES PROPOSED INSTRUCTION NO. ___

                          TAPES AND TRANSCRIPTS

     Audio   recordings    of   conversations   have   been   received   in

evidence and have been played for you. Typewritten transcripts of

these audio recorded conversations have been furnished to you.

These typewritten transcripts of the conversations are being given

to you solely for your convenience in assisting you in following

the conversation or in identifying the speakers.

     The recordings themselves are evidence in the case and the

typewritten transcripts are not evidence.         What you hear on the

recordings is evidence. What you read on the transcript is not.

If you perceive any variation between the two, you will be guided

solely by the recordings and not by the transcripts.

     If you cannot, for example, determine from the audio recording

that particular words were spoken or if you cannot determine from

the audio recording who said a particular word or words, you must

disregard the transcripts insofar as those words or that speaker

are concerned.



1A O=Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 11.10 (6th ed. 2008); United States v. Meredith, 824 F.2d 1418,
1428 (4th Cir. 1987); United States v. Collazo, 732 F.2d 1200,
1203 (4th Cir. 1984); United States v. Long, 651 F.2d 239, 243
(4th Cir. 1981); United States v. Bryant, 480 F.2d 785, 79
(2d Cir. 1973).




                                    90
             UNITED STATES PROPOSED INSTRUCTION NO. ___

                             ASYMPATHY@

     You have been chosen and sworn as jurors in this case to try

the issues of fact presented by the allegations of the Superseding

Indictment and the denial made by the Not Guilty plea of the

defendant.   This must be decided on the evidence that is presented

in this case and not from anything else.

     You are to perform this duty without bias or prejudice as to

any party.   You are not permitted to be governed by sympathy or

public opinion.    Both the defendant under consideration and the

public expect that you will carefully and impartially consider all

the evidence in the case, follow the law as stated by the Court

and reach a just verdict, regardless of the consequences.




1A O’Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 12.01 (6th ed. 2008) (modified).


                                 91
           UNITED STATES PROPOSED INSTRUCTION NO. ___

                         JUDICIAL NOTICE

     During the course of this trial, the Court took judicial

notice of the fact that Cross Lanes is located in Kanawha County,

West Virginia, within the Southern District of West Virginia.   We

know this to be true.

     Since this is a criminal case, you may, but are not required

to accept as conclusive, any facts of which the Court has taken

judicial notice. If you choose to accept, as conclusive, any facts

which the Court has judicially noted, then such facts may be

regarded as evidence in the case without further proof, and are to

be weighed by you along with other evidence in the case.




1A O=Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 12.03 (6th ed. 2008) (modified).




                                92
                     CERTIFICATE OF SERVICE

     It is hereby certified that service of the foregoing "UNITED

STATES PROPOSED JURY INSTRUCTIONS" has been electronically filed

and service has been made on opposing counsel by virtue of such

electronic filing this 6th day of July, 2021 to:


                    Timothy J. LaFon
                    CICCARELLO DELGIUDICE & LAFON
                    1219 Virginia Street, East, Suite 100
                    Charleston, WV 25301-2912
                    tlafon@cdlwv.com




                         /s/ Andrew J. Tessman
                         ANDREW J. TESSMAN
                         Assistant United States Attorney
                         WV State Bar No. 13734
                         300 Virginia Street, East, Room 4000
                         Charleston, WV 25301
                         Telephone: 304-345-2200
                         Fax: 304-347-5104
                         E-mail: andrew.tessman@usdoj.gov

                         /s/ Erik S. Goes                  _
                         ERIK S. GOES
                         Assistant United States Attorney
                         WV Bar No. 6893
                         300 Virginia Street, East, Room 4000
                         Charleston, WV 25301
                         Telephone: 304-345-2200
                         Fax: 304-347-5104
                         E-mail: erik.goes@usdoj.gov




                               93
